 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    ROSE BORN, on behalf of herself and
      all other similarly situated,                NO. 2:18-CV-0374-TOR
 8
                                Plaintiff,         ORDER GRANTING DEFENDANT’S
 9                                                 MOTION FOR SUMMARY
             v.                                    JUDGMENT
10
      STATE COLLECTION SERVICE,
11    INC., a foreign profit corporation,
                                Defendant.
12

13         BEFORE THE COURT is Defendant State Collection Service, Inc.’s Motion

14   for Summary Judgment (ECF No. 14). This matter was heard with oral argument

15   on June 18, 2019. The Court has reviewed the record and files therein, and is fully

16   informed. For the reasons discussed below, Defendant’s Motion for Summary

17   Judgment (ECF No. 14) is GRANTED.

18                                    BACKGROUND

19         On November 30, 2018, Plaintiff Rose Born initiated this putative class

20   action against Defendant State Collection Service, Inc. (“State”) under the Fair


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 1
 1   Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., the

 2   Washington Collection Agency Act (“WCAA”), RCW 19.16 et seq., and

 3   Washington’s Consumer Protection Act (“WCPA”), RCW 19.86 et seq. ECF No.

 4   1. Plaintiff primarily alleges that Defendant’s name “State Collection Service”

 5   gave the false impression that the debt collection company was in some way

 6   associated with the State of Washington in violation of the FDCPA.

 7           On April 24, 2019, Defendant State filed a Motion for Summary Judgment,

 8   seeking dismissal of Plaintiff’s federal and state law claims. ECF No. 13. Plaintiff

 9   filed a response to Defendant’s motion on May 28, 2019. ECF No. 20. In her

10   response, Plaintiff voluntarily withdrew her state law claims under the WCAA and

11   the WCPA. Id. at 12. Accordingly, those state law claims are hereby dismissed.

12   Only Plaintiff’s FDCPA claims remain before the Court.

13                                         FACTS

14           The following are the undisputed facts unless otherwise noted. Between

15   January 31, 2018, and February 1, 2018, Plaintiff received medical services at

16   MultiCare Deaconess Hospital (“Deaconess Hospital”) in Spokane, Washington.

17   ECF No. 17 at ¶ 9. The charges for Plaintiff’s medical services totaled $16,051.51.

18   Id.

19           On August 15, 2018, Plaintiff made a payment of $7,419.00 on her account.

20   ECF No. 17 at ¶ 12. On August 29, 2018, Plaintiff received a write-off of her


           ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
           JUDGMENT ~ 2
 1   balance, totaling $8,200.88, for qualifying charity care from Deaconess Hospital.

 2   Id. at ¶ 13. After applying the charity care discount to her account, Plaintiff was

 3   left with a balance of $431.63 ($16,051.51 less $8,200.88 less $7,419.00). Id.

 4   Deaconess Hospital also gave Plaintiff an additional self-pay discount of $361.16,

 5   further reducing Plaintiff’s remaining balance to $70.47. Id. On October 15, 2018,

 6   Plaintiff made a $10.00 payment to Deaconess Hospital, which left a balance of

 7   $60.47 on her account. Id. at ¶ 15.

 8         On or about November 2, 2018, Deaconess Hospital sent Plaintiff’s account

 9   to collections. Id. at ¶ 16. The account was received by and assigned to Defendant

10   State on November 5, 2018. Id. That same day, Plaintiff called Deaconess

11   Hospital’s “Patient’s Financial Experience Department” to discuss the status of her

12   account. Id. at ¶ 17. Speaking with a Hospital employee, Plaintiff explained that

13   she received a threatening letter informing her that her account was going to be

14   sent to collections. Id. at 3. The Hospital employee confirmed that Plaintiff’s

15   account “did leave the office and go to collections as of last week.” Id. at 4. When

16   Plaintiff asked if she could do anything about the account being sent to collections,

17   the Hospital employee stated that she could “definitely provide [Plaintiff] with the

18   number for the agency” that had been assigned the account. Id. After noting the

19   phone number, Plaintiff asked the Hospital employee to provide “the name of the

20


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 3
 1   collection agency.” Id. The Hospital employee stated that the name of the

 2   collection agency was “State Collections.” Id.

 3         On November 7, 2018, Defendant State sent its first collection notice to

 4   Plaintiff. Id. at ¶ 18; see id. at 22 (Ex. 3). The letter informed Plaintiff that a past

 5   due account had been referred to Defendant for debt collection from Deaconess

 6   Hospital and confirmed that the account balance was $60.47. Id. The letter was

 7   printed on Defendant State’s letterhead, which displayed the name “State

 8   Collection Service Inc.” along with an address in Madison, Wisconsin. Id. The

 9   following disclosure was included at the bottom of the letter:

10         This communication is from a debt collector. This is an attempt to
           collect a debt. Any information will be used for that purpose.
11
           This collection agency is licensed by the Division of Banking in the
12         Wisconsin Department of Financial Institutions, www.wdfi.org.

13   Id. (emphasis in original).

14         Before the letter was received by Plaintiff, on November 8, 2018, Plaintiff

15   called Defendant State to discuss the status of her account. Id. at ¶ 19. After

16   pulling up Plaintiff’s account and asking Plaintiff to verify her date of birth, an

17   employee of Defendant State made the following disclosure:

18         I do have to state that I am a debtor collector with State Collections
           Service and this call is an attempt to collect a debt any information
19         obtained is used for that purpose and It does look like the balance here
           is with MultiCare Deaconess for $60.47. How are you planning to
20         resolve this ma’am?


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 4
 1   Id. Following this disclosure, Plaintiff and Defendant’s employee discussed

 2   payment arrangements. Plaintiff stated that she would check her checking account

 3   and call back. Id.

 4         After the letter was received by Plaintiff and after consulting her attorney, on

 5   November 29, 2018, Plaintiff again called Defendant State. Id. at ¶ 20; Counsel’s

 6   concession at oral argument. As before, Defendant’s employee stated at the

 7   beginning of the call that “[t]his is an attempt to collect a debt and any information

 8   obtained will be used for that purpose” and that Plaintiff’s account related to a

 9   “balance of $60.47 with MultiCare.” Id. at ¶ 20. Plaintiff confirmed that she was

10   calling to resolve the balance on her account and proceeded to pay the remaining

11   $60.47. Id. The following day, Plaintiff initiated this putative class action against

12   Defendant State.

13                                       DISCUSSION

14         Summary judgment is appropriate when “there is no genuine dispute as to

15   any material fact and the movant is entitled to judgment as a matter of law.” Fed.

16   R. Civ. P. 56(a). In ruling on a motion for summary judgment, the court views the

17   facts, as well as all rational inferences therefrom, in the light most favorable to the

18   non-moving party. Scott v. Harris, 550 U.S. 372, 378 (2007). If the non-moving

19   party lacks support for an essential element of their claim, the moving party is

20


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 5
 1   entitled to judgment as a matter of law regarding that claim. See Celotex Corp. v.

 2   Catrett, 477 U.S. 317, 322-23 (1986).

 3         At the summary judgment stage, the Court does not weigh the evidence

 4   presented, but instead determines whether it supports a necessary element of the

 5   claim. See id. To prevail at the summary judgment stage, a party must establish

 6   that a fact cannot be genuinely disputed and that the adverse party cannot produce

 7   admissible evidence to the contrary. Fed. R. Civ. P. 56(c). Once the moving party

 8   has met their burden, the non-moving party must demonstrate that there is

 9   probative evidence that would allow a reasonable jury to find in their favor. See

10   Anderson v. Liberty Lobby, 477 U.S. 242, 251 (1986). The Court only considers

11   properly authenticated, admissible evidence in deciding a motion for summary

12   judgment. Orr v. Bank of America, NT & SA, 285 F.3d 764 (9th Cir. 2002).

13    I.   FDCPA Claims

14         The purpose of the FDCPA is to eliminate abusive debt collection practices

15   by debt collectors. There are three threshold requirements for an FDCPA claim:

16   (1) the plaintiff must be a “consumer”; (2) the defendant must be a “debt

17   collector”; and (3) the defendant must have committed some act or omission in

18   violation of the FDCPA. In the instant motion, Defendant State argues that it is

19   entitled to summary judgment on Plaintiff’s FDCPA claims because Plaintiff has

20


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 6
 1   failed to establish that Defendant violated the FDCPA by using the word “State” in

 2   its name. The Court addresses the specific violations asserted by Plaintiff below.

 3         1. Violation of 15 U.S.C. § 1692e(1) and (2)(A)

 4         Section 1692e of the FDCPA broadly prohibits the use of “any false,

 5   deceptive, or misleading representation or means in connection with the collection

 6   of any debt.” The Act includes a non-exclusive list of examples of proscribed

 7   conduct, including:

 8        (1) The false representation or implication that a debt collector is
              vouched for, bonded by, or affiliated with the United States or any
 9            State, including the use of any badge, uniform, or facsimile
              thereof.
10
          (2) The false representation of—
11
              (A) the character, amount, or legal status of any debt[.]
12

13   15 U.S.C. § 1692e.

14         “In this circuit, a debt collector’s liability under § 1692e of the FDCPA is an

15   issue of law.” Gonzales, 660 F.3d at 1061. The analysis is objective and “takes

16   into account whether the ‘least sophisticated debtor would likely be misled by a

17   communication.’” Id. (quoting Donohue v. Quick Collect, Inc., 592 F.3d 1027,

18   1030 (9th Cir. 2010)). “The ‘least sophisticated debtor’ standard is ‘lower than

19   simply examining whether particular language would deceive or mislead a

20   reasonable debtor.’” Id. (quoting Terran v Kaplan, 109 F.3d 1428, 1432 (9th Cir.


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 7
 1   1997)). “Most courts agree that although the least sophisticated debtor may be

 2   uninformed, naïve, and gullible, nonetheless her interpretation of a collection

 3   notice cannot be bizarre or unreasonable.” Evon v. Law Offices of Sidney Mickell,

 4   688 F.3d 1015, 1027 (9th Cir. 2012).

 5         Additionally, in assessing FDCPA liability, courts “are not concerned with

 6   mere technical falsehoods that mislead no one, but instead with genuinely

 7   misleading statements that may frustrate a consumer’s ability to intelligently

 8   choose his or her response.” Donohue, 592 F.3d at 1034. In other words, a debt

 9   collector’s false or misleading representation must be “material” in order for it to

10   be actionable under the FDCPA. Id. at 1033. “The purpose of the FDCPA, ‘to

11   provide information that helps consumers to choose intelligently,’ would not be

12   furthered by creating liability as to immaterial information because ‘by definition

13   immaterial information neither contributes to that objective (if the statement is

14   correct) or undermines it (if the statement is incorrect).’” Id. (quoting Hahn v.

15   Triumph P’ships LLC, 557 F.3d 755, 757-58 (7th Cir. 2009)). Thus, “false but

16   non-material representations are not likely to mislead the least sophisticated

17   consumer and therefore are not actionable under [section] 1692e.” Id.

18         As Plaintiff explains, the “core allegation” in her Complaint is that

19   Defendant State violated the FDCPA “by using the name ‘State Collection Service’

20   in all of its communications with consumers—thereby potentially giving the false


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 8
 1   impression that it is somehow affiliated with a state government . . . .” ECF No. 20

 2   at 5. More specifically, Plaintiff alleges that Defendant, through its use of the

 3   name “State Collection Service,” (1) misrepresented that it was affiliated with a

 4   State, in violation of section 1692e(1), and (2) falsely represented that Plaintiff’s

 5   debt had been assigned to the State for collection, in violation of section

 6   1692e(2)(A). ECF No. 1 at ¶¶ 7.1-.2.

 7         Viewing Defendant’s communications with Plaintiff—i.e., the November

 8   7th collection notice, the November 8th phone call, and the November 29th phone

 9   call—in the light most favorable to Plaintiff and from the perspective of the least

10   sophisticated consumer, the Court finds that Defendant’s use of the name “State

11   Collection Service” alone does not rise to a violation of section 1692e(1) or

12   (2)(A).1 Regarding the November 8th phone call, the Court does not find the use

13   of the term “State” or the omission of term “Inc.” in Defendant’s name to be

14   deceptive or misleading as a matter of law when Defendant’s employee confirmed

15
     1
16         In evaluating Defendant’s representations to Plaintiff, the Court does not

17   consider Plaintiff’s communication with Deaconess Hospital on November 5,

18   2018. Deaconess Hospital is not a debt collector under the FDCPA, nor are the

19   Hospital’s communications with Plaintiff imputable to the Defendant for purposes

20   of liability under section 1692e.


         ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
         JUDGMENT ~ 9
 1   that Defendant was a debt collector who was pursuing a debt owed to the original

 2   creditor—Deaconess Hospital—and specified the correct balance on the account.

 3   ECF No. 17 at ¶ 19. Similarly, the November 7th collection letter was not

 4   misleading when it included the proper attributes of Defendant’s corporate name,

 5   the correct account balance, and again indicated that the communication was from

 6   a debt collector who was pursuing a debt owed to an original creditor. Id. at 22.

 7   And as for the November 29th phone call, Plaintiff’s final communication with

 8   Defendant State, Defendant’s employee once more confirmed what could only be

 9   evident to the least sophisticated debtor in light of these prior communications—

10   Defendant State was a debt collector, the communication with Plaintiff was for the

11   purpose of collecting a debt, and the past due account at issue had been referred to

12   Defendant by Deaconess Hospital with a balance of $60.47. Id. at ¶ 20. For these

13   reasons, Defendant’s collection notice and subsequent communications with

14   Plaintiff did not “falsely represent” that Defendant was “vouched for, bonded by,

15   or affiliated with . . . any State.” 15 U.S.C. § 1692e(1).

16         Moreover, even if Defendant’s use of the term “State” or omission of “Inc.”

17   could be construed as faintly misleading, it was not a material misrepresentation

18   that affected Plaintiff’s ability to “intelligently choose” her response to the

19   collection notice. Tourgeman v. Collins Fin. Servs., 755 F.3d 1109, 1119 (9th Cir.

20   2014). As noted, “false but non-material representations are not likely to mislead


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 10
 1   the least sophisticated consumer and therefore are not actionable under [section

 2   1692e].” Donohue, 592 F.3d at 1033. Here, Plaintiff contacted Deaconess

 3   Hospital and then the Defendant to resolve the outstanding balance on her account.

 4   Moreover, all of Defendant’s communications with Plaintiff identified the original

 5   creditor and the amount of the debt, containing “no genuinely misleading

 6   statements that may frustrate a consumer’s ability to intelligently choose his or her

 7   response.” Tourgeman, 755 F.3d at 1119 (quoting Donohue, 592 F.3d at 1034).

 8         In short, the Court finds that the least sophisticated debtor would not be

 9   misled by Defendant’s use of the name “State Collection Service.” Accordingly,

10   the Court dismisses Plaintiff’s claims under 15 U.S.C. § 1692e(1) and (2)(A).

11      2. Violation of 15 U.S.C. § 1692f

12         Plaintiff also brings a claim under section 1692f of the FDCPA, which states

13   that: “[a] debt collector may not use unfair or unconscionable means to collect or

14   attempt to collect any debt.” 15 U.S.C. § 1692f. In her Complaint, Plaintiff

15   generally asserts that “[a]ll communications from Defendant State to Plaintiff Born

16   and any other Washington consumer, which included in whole or part the name

17   ‘State Collection Service’ were unfair attempts to collect amounts not permitted by

18   law in violation of § 1692f.” ECF No. 1 at ¶ 7.3.

19         Because the Court concludes that Defendant’s use of the name “State

20   Collection Service” was not materially false or misleading, the Court also finds


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 11
 1   that Defendant’s use of the name was not an unfair attempt to collect a debt under

 2   section 1692f. Accordingly, Plaintiff’s claim under section 1692f of the FDCPA is

 3   dismissed.

 4   ACCORDINGLY, IT IS HEREBY ORDERED:

 5         1. Defendant’s Motion for Summary Judgment (ECF No. 14) is

 6            GRANTED.

 7         2. The Court dismisses Plaintiff’s FDCPA claims against Defendant with

 8            prejudice.

 9         The District Court Executive is directed to enter this Order, enter Judgment

10   for the Defendant and furnish copies to counsel.

11         DATED June 18, 2019.

12

13                                  THOMAS O. RICE
                             Chief United States District Judge
14

15

16

17

18

19

20


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 12
